Citation Nr: 9909858	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for residuals of burn 
scars involving the right upper extremity, chest, abdomen, 
and both thighs, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel

INTRODUCTION

The veteran had active air service from September 1954 to 
November 1958.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
St. Louis Regional Office (RO) May 1994 rating decision which 
denied an increased evaluation for residuals of burn scars 
involving the right upper extremity, chest, abdomen, and both 
thighs, assigned a 10 percent disability evaluation.  As the 
veteran has moved to Colorado, the Denver RO now has 
jurisdiction over his claim.  This case was previously before 
the Board in November 1997 at which time it was remanded so 
that the veteran could be scheduled for a hearing before a 
traveling Member of the Board.

The Board observes that VA regulations prohibit pyramiding 
disabilities.  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The 
U.S. Court of Appeals for Veterans Claims (the U.S. Court of 
Veterans Appeals prior to March 1, 1999, hereinafter, the 
Court) has held that each service-connected condition may be 
rated separately unless it constitutes the same disability or 
the same manifestation.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261.  In this case, the 
symptomatology associated with the veteran's residual burn 
scars involving the abdomen is not essentially the same as 
that associated with the residual burn scars of his right 
upper extremity, chest and thighs.  Therefore, although the 
RO has assigned a combined 10 percent disability for this 
symptomatology, the distinction set forth by the Court in 
Esteban is for application in this instance, as the 
symptomatology of the burn scars on the veteran's abdomen is 
distinct and separate from that on the rest of his body, as 
it is not duplicative of, nor does it overlap the symptoms in 
other anatomical areas.  

Appellate review of whether an increased evaluation or 
separate disability ratings are warranted for the veteran's 
residuals of burn scars involving the right upper extremity, 
chest and both thighs is deferred pending completion of the 
development requested below in the remand portion of this 
decision.


FINDING OF FACT

The veteran has a third degree burn scarring on his abdomen 
which measures 10 centimeters by 10 centimeters.


CONCLUSION OF LAW

The criteria for a separate 20 percent disability evaluation 
for residuals of burn scars involving the abdomen have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321, 4.1, 4.14, 4.25, 4.41, 4.42, 4.124a, 
Diagnostic Codes 7801, 7803, 7804 and 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the symptomatology associated with 
the residuals of his burn scars of the abdomen warrants 
consideration of a separate disability evaluation.

His claim is well grounded pursuant to 38 U.S.C.A. § 5107(a), 
in that it is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the 
veteran's contention concerning the severity of the residuals 
of his burn scars of the abdomen, (within the competence of a 
lay party to report) is sufficient to conclude that his claim 
is well grounded.  The Board finds that the facts relevant to 
this issue on appeal have been properly developed and that 
the statutory obligation of the VA duty to assist the veteran 
has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991 and Supp. 1998); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.

When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The  residuals of the veteran's burn scars of the abdomen are 
currently rated under Diagnostic Code 7804.  Under this code, 
a maximum 10 percent evaluation may be assigned for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, (1998).

The residuals of his burn scars of the abdomen may also be 
rated under Diagnostic Codes 7801, 7803 and 7805.

Under Diagnostic Code 7801, a 10 percent evaluation is 
warranted for a third degree burn scar, or scars, involving 
an area, or areas, exceeding 6 square inches (38.7 square 
centimeters).  A 20 percent evaluation requires that the 
scar, or scars, involve an area, or areas exceeding 12 square 
inches (77.4 square centimeters).  A 30 percent evaluation 
requires that the scar, or scars, involve an area, or areas, 
exceeding 1/2 square foot (.05 square meters).  A 40 percent 
evaluation requires that the scar, or scars, involve an area, 
or areas, exceeding 1 square foot (.1 square meters). 
38 C.F.R. § 4.118, (1998).  For a compensable rating under 
Code 7801, actual residual third degree involvement, that is, 
residual dysfunction must be demonstrated.  Note (1) to Code 
7801.

Diagnostic Code 7803 provides for a 10 percent evaluation if 
the rated scar is superficial, poorly nourished, with 
repeated ulceration.  This is the maximum schedular rating 
permitted under Diagnostic Code 7803.  38 C.F.R. § 4.118 
(1998).

Diagnostic Code 7805 allows scars to be rated depending on 
the nature of any limitation of function of the part 
affected.  38 C.F.R. § 4.118 (1998).

The record reveals that, by January 1963 rating decision, the 
RO granted service connection for the veteran's residuals of 
burn scars involving the right upper extremity, chest, 
abdomen and both thighs, and assigned a 10 percent disability 
rating.

In October 1993, the veteran requested an increased 
evaluation for his service-connected residuals of burn scars.  
As reported earlier, by May 1994 rating decision, the RO 
denied an increased rating for residuals of burn scars, based 
on a July 1992 VA hospital report, VA outpatient treatment 
records dated from March 1993 to February 1994, and a 
November 1993 VA medical examination report.

In June 1994, the veteran was afforded VA medical examination 
in connection with his claim for non service-connected 
disability benefits.  The examination reports show that he 
reported that he had abdominal distress, but examination of 
his abdomen did not reveal any tenderness or enlargement.

At his hearing in December 1994, the veteran testified that 
his burn scars of the abdomen became irritated when his 
clothing rubbed against them and when he bathed.  He reported 
that the symptomatology associated with the residuals of his 
burn scars of the abdomen included itching, redness and pain.  
He indicated that the burn scars of his abdomen did not 
exhibit any blisters or open sores.

Treatment records, dated in September to October 1995 from D. 
Belsito, M.D., show that the veteran had a recurrent rash of 
his hands, arms and legs which might have been caused by 
allergic contact dermatitis. 

On VA medical examination in November 1995, moderately 
discernable scars were present on the veteran's abdomen.  
They measured 6 inches by 8 inches on the right and 12 inches 
by 12 inches on the left.  The veteran was diagnosed as 
having numerous scars from first, second and third degree 
burns.

In March 1996, the veteran submitted documents relating to 
his application for social security disability benefits.  He 
also submitted documents from the Equal Employment 
Opportunity Commission and his former employer relating to 
his employment discrimination claim.  These records show no 
pertinent reports or findings regarding residuals of burn 
scars of the abdomen.

On VA medical examination in December 1996, it was noted that 
a scar was present on the veteran's left lower abdomen which 
measured 10 centimeters by 10 centimeters.  His abdomen also 
exhibited punctate, small, scarred and retracted areas with 
some erythema.  It was noted that the area itself did not 
show any limitation of motion or retraction.  The veteran was 
diagnosed as having mostly second degree burns with some 
small "petite" areas of third degree burn on the abdomen 
which were well healed and without limitation or 
disfigurement.

At the January 1999 hearing before the undersigned, the 
veteran testified that his burn scars of the abdomen often 
became irritated when they rubbed against his clothing.  He 
also reported that a rash developed around his waistline area 
whenever he sweated, and he indicated that the burn scars on 
his abdomen impeded his mobility as they stretched out and 
became painful with movement.

On the basis of the foregoing evidence, the Board believes 
that a 20 percent evaluation is warranted for the residuals 
of the veteran's burn scars of the abdomen under Diagnostic 
Code 7801.  A 20 percent rating under this code requires the 
evidence to show that the veteran has a third degree burn 
scar, or scars, which exceeds 12 square inches (77.4 square 
centimeters).  This is demonstrated by the evidence.  
Specifically, the most recent VA examination report shows 
that the veteran has a burn scar on his left lower abdomen 
which measures 10 centimeters by 10 centimeters.  In 
addition, this report shows that the examiner classified the 
veteran's burns of the abdomen as third degree.  Thus, the 
evidence shows that he has a third degree burn scar on his 
abdomen which measures more than 77.4 square centimeters.  As 
such, a 20 percent evaluation is warranted for his residuals 
of burn scars of the abdomen under Diagnostic Code 7801.

The Board observes that an evaluation in excess of 20 percent 
is not possible under Diagnostic Codes 7803 and 7804, as 10 
percent is the maximum evaluation available under these 
diagnostic codes.  Moreover, as the most recent VA 
examination demonstrates that the veteran's burn scar 
residuals of the abdomen have not caused a limitation of 
motion of the part affected, Diagnostic Code 7805 is not 
applicable to this case.  The Board has also considered all 
other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether or not they have been raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), but found that no section provides a basis on which 
to assign a higher disability rating than that set forth 
above.

In addition, it is provided under 38 C.F.R. § 3.321(a) that 
the provisions contained in the rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  Under § 3.321(b)(1) there is an 
additional authority to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  The 
governing norm in these cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

In the case at hand, the evidence does not show the veteran 
has been hospitalized for the residuals of his burn scars of 
the abdomen since his separation from active service.  In 
addition, there has been no showing that the residuals of the 
veteran's burn scars of the abdomen has been productive of a 
marked interference with employment.  Thus, there is nothing 
in the current disability picture presented that indicates 
that application of the regular rating criteria is 
impractical.


ORDER

A separate, 20 percent disability evaluation for residuals of 
burn scars involving the abdomen is granted, subject to the 
law and regulations governing the payment of monetary awards.


REMAND

The veteran contends that the symptomatology associated with 
his residual burn scars of the right upper extremity, chest 
and both thighs is more disabling than a 10 percent 
evaluation reflects, and warrants consideration of separate 
disability ratings.

His claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
as it is capable of substantiation.  Murphy, 1 Vet. App. at 
78.  As noted above, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle, 2 Vet. App. at 629.  Here, the 
veteran's contentions concerning the severity of the 
residuals of burn scars involving the right upper extremity, 
chest and both thighs (within the competence of a lay party 
to report) is sufficient to conclude that the claim is well 
grounded.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim is neither 
optional nor discretionary, and it includes obtaining an 
adequate VA examination.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, taking into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
is a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

The veteran's residuals of burn scars of the right upper 
extremity, chest and both thighs are rated under Diagnostic 
Codes 7802, 7803, 7804 and 7805.  Diagnostic Code 7802 
provides a 10 percent evaluation for scars involving an area 
approximating 1 square foot.  38 C.F.R. § 4.118 (1998).

The veteran most recently had a VA medical examination in 
December 1996.  The Board observes that the results of the 
examination are inadequate for rating purposes and 
determining whether the symptomatology associated with the 
residuals of burn scars of the right upper extremity, chest 
and both thighs warrant consideration of separate disability 
evaluations.  Specifically, the criteria of Diagnostic Code 
7802 cannot be properly applied since the examination report 
does not provide measurements of the burn scars on the 
veteran's right upper extremity, chest and both thighs.  In 
addition, the criteria of Diagnostic Codes 7803 and 7804 
cannot be properly applied as the examiner did not directly 
comment on the manifestations of the symptomatology 
associated with the burn scars.  Also, any lost motion and/or 
limitation of function of the affected areas went 
unmentioned, thereby precluding the possible application of 
Diagnostic Code 7805.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, it is 
REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
burn scars of the right upper extremity, 
chest and both thighs since December 
1996.  After securing any necessary 
releases, the RO should obtain copies of 
all treatment records (VA and otherwise, 
not already of record), for addition to 
the claims folder.

2.  The RO should afford the veteran 
another VA dermatological examination to 
determine the nature and severity of the 
residuals of burn scars of the right 
upper extremity, chest and both thighs.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary testing 
should be conducted and the examination 
report should include a complete 
description of each scar, including the 
measurements of such scars, any 
tenderness and pain, and any detectable 
limitation of function caused by 
scarring.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate remediation 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Then, the claim should be 
readjudicated by the RO, including 
consideration of whether any 
manifestation of the veteran's residuals 
of burn scars of the right upper 
extremity, chest and both thighs should 
be rated separately pursuant to Esteban, 
6 Vet. App. at 261-62.


	(CONTINUED ON NEXT PAGE)


If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity 
to respond.  The case should then be returned to the Board 
for further consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

